Citation Nr: 0937431	
Decision Date: 10/01/09    Archive Date: 10/14/09	

DOCKET NO.  08-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral hand injury secondary to residuals of traumatic 
brain injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1993 to February 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
VARO in St. Petersburg, Florida, and a July 2007 rating 
decision of the VARO in Columbia, South Carolina, that denied 
entitlement to the benefit sought.  

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required. 


REMAND

The Veteran and his representative essentially maintain that 
he sustained bilateral crush injuries to the hands in July 
2001 when he had a flashback and panic attack that caused him 
to forget how to run the equipment with which he was working.  
At the time of the injury in July 2001, service connection 
was in effect for disabilities that included:  
Depressive/cognitive disorder associated with residuals of 
post-traumatic brain injury with migraine headaches, 
lightheadedness, and seizures, rated as 30 percent disabling 
from March 31, 1999; and residuals of post-traumatic brain 
injury with migraine headaches, lightheadedness and seizures, 
rated as 10 percent disabling from February 10, 1995.  (The 
Board notes that the disability rating for the 
depressive/cognitive disorder was increased to 50 percent 
disabling, effective January 25, 2006.)  

Of record is an undated statement from a private 
psychiatrist.  This statement was received in October 2006.  
The psychiatrist stated that the Veteran had post-traumatic 
stress disorder with depressed mood and the primary symptoms 
included flashbacks, depression, low energy/fatigue, and 
memory deficits.  He stated the Veteran also had a history of 
a closed head injury which "either caused or significantly 
contributed to causing these illnesses."  He added that it 
was "his understanding that this patient [the Veteran] 
suffered a hand injury as a result of experiencing a 
flashback while at work.  It is very likely that symptoms of 
his mental illness (i.e. flashbacks) were responsible for 
causing his hand injury."  There was no indication that the 
psychiatrist had access to the Veteran's claims file.  

The Veteran was accorded different specialty examinations by 
VA in December 2006.  One of these examinations involved the 
hand, thumb, and fingers and was conducted by a VA osteopath.  
That individual stated that the claims file had been 
reviewed.  The Veteran indicated that while experiencing a 
flashback, he got his hands caught in a garbage compressor 
and this was responsible for his bilateral hands disability.  
Following examination, the osteopath stated that while he was 
aware the Veteran had depression and a cognitive disorder, he 
was "unable to tell if this could cause this type of injury.  
This injury took place long after he was discharged.  I think 
it would be unlikely that this injury could have occurred 
under these circumstances, but further psychiatric testing 
will be needed to know."  He stated that he "cannot resolve 
this issue without mere speculation."  As indicated in 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), "it is 
the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  

In view of the foregoing, the Board believes that further 
development is noted and the case is REMANDED for the 
following:

1.  Eric L. Weinstock, M.D., 1502 W. 
Busch Boulevard, Suite H, Tampa, FL  
33612, should be contacted and asked to 
indicate when he began seeing the Veteran 
for psychiatric purposes.  Records of his 
treatment of the Veteran, or a detailed 
summary thereof, should be obtained and 
associated with the claims file.  The 
physician should be asked to provide 
elaboration as to his statement that it 
is "very likely" that symptoms of the 
Veteran's illness, such as flashbacks, 
were responsible for causing the injury 
the Veteran sustained in 2001.  Any 
records obtained from the physician 
should be associated with the claims 
file. 

2.  The VA physician who conducted the 
December 2006 hand examination of the 
Veteran should be contacted and asked to 
comment on his remarks following 
examination of the Veteran that month.  
He should be asked to state whether it is 
at least as likely as not, that is, at 
least a 50 percent probability, that any 
currently diagnosed disability involving 
the hands is related to the Veteran's 
service-connected depressive/cognitive 
disorder and residuals of a post-
traumatic brain injury.  If the examiner 
continues to believe that such an opinion 
could not be made without resort to 
speculation, he should fully explain why 
the question presented is so outside norm 
of practice as to be impossible to use 
his medical expertise to render such an 
opinion.  The complete rationale for any 
opinion expressed should be provided.  If 
the physician is not available or he is 
not comfortable expressing an opinion, 
another examination of the hands is 
authorized, and that examiner is asked to 
opine as to whether it is at least as 
likely as not that any current disability 
involving the hands is related to the 
Veteran's service-connected disabilities, 
primarily his depressive/cognitive 
disorder and his residuals of a traumatic 
brain injury.  

3.  After undertaking any other 
development deemed advisable in addition 
to that specified above, the claim should 
be readjudicated.  If the decision is not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded the reasonable 
period of time in which to respond.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



